                                   1

                                   2

                                   3                                     UNITED STATES DISTRICT COURT

                                   4                                    NORTHERN DISTRICT OF CALIFORNIA

                                   5

                                   6       TANSEER KAZI, et al.,                             Case No. 18-cv-04810-JCS
                                                          Plaintiffs,
                                   7
                                                                                             ORDER REGARDING DEFENDANT’S
                                                   v.                                        ADMINISTRATIVE MOTION TO
                                   8
                                                                                             SEAL PORTIONS OF PLAINTIFFS’
                                   9       PNC BANK, N.A.,                                   REPLY
                                                          Defendant.                         Re: Dkt. No. 89
                                  10

                                  11            Plaintiffs Tanseer Kazi and Linda Scheid filed an administrative motion to seal portions of

                                  12   their reply brief regarding class certification and an attached declaration on the sole basis that
Northern District of California
 United States District Court




                                  13   Defendant PNC Bank, N.A. (“PNC”) designated material contained therein as confidential. See

                                  14   dkt. 80. The Court denied that motion because PNC failed to file a responsive declaration in

                                  15   support of sealing as required by Civil Local Rule 19-5(e), but allowed PNC to file its own motion

                                  16   and explain why it failed to file a declaration. See dkt. 86.

                                  17            PNC now moves to seal portions of the materials at issue. See dkt. 89. “Counsel for PNC

                                  18   mistakenly believed that the declarations filed in support of the administrative motions to file

                                  19   under seal that were submitted in connection with the Motion for Class Certification and the

                                  20   Opposition thereto were sufficient to explain the reason for sealing similar confidential materials

                                  21   filed with Plaintiffs’ Reply.” Rejali Decl. (dkt. 89-1) ¶ 3. The Court’s local rules require a

                                  22   responsive declaration each time an opponent seeks to seal its filings based on a party’s

                                  23   designation of confidentiality. The standard for designating discovery material as confidential is

                                  24   relatively low in most cases, and the Court relies on the designating party to identify which

                                  25   portions of that material it believes meets the more stringent standard of “compelling reasons” to

                                  26   rebut the presumption of public access to judicial proceedings1—as PNC has now done here.

                                  27

                                  28   1
                                           See Ctr. for Auto Safety v. Chrysler Grp., LLC, 809 F.3d 1092, 1101 (9th Cir. 2016).
                                   1          The Court notes and appreciates PNC’s restraint in now moving to seal only a fraction of

                                   2   the material that Plaintiffs, in an abundance of caution, redacted from their original filing.

                                   3   Nevertheless, the Court is not persuaded that compelling reasons warrant sealing the broad outline

                                   4   of how PNC structures its compensation of loan officers (which was discussed on the record at the

                                   5   January 24, 2020 hearing), or that any competitive harm is likely to befall PNC if such an outline

                                   6   is disclosed in Plaintiffs’ filings. PNC has shown compelling reasons to seal only the specific

                                   7   figures regarding loan officer compensation and similar details of the compensation plan. PNC’s

                                   8   administrative motion is therefore GRANTED in part and DENIED in part, as follows:

                                   9          A.    Plaintiffs’ Reply Brief
                                  10          Page 4: GRANTED only as to the dollar value of the salary at line 10; otherwise DENIED.

                                  11          Page 5: DENIED as to all proposed redactions.

                                  12          Page 6: DENIED as to all proposed redactions.
Northern District of California
 United States District Court




                                  13          Page 7: GRANTED only as to the dollar value at line 21; otherwise DENIED.

                                  14          Page 8: GRANTED only as to the dollar values and numbers of employees; otherwise

                                  15   DENIED. For example, in PNC’s first proposed redaction in footnote 15, the words “the gross

                                  16   amount of,” “across,” and “MLOs” may not be redacted.

                                  17          Page 9: DENIED as to the only proposed redaction.

                                  18          B.    Supplemental Declaration of James Sitkin
                                  19          Exhibit 2: GRANTED as to all proposed redactions.

                                  20          Exhibit 3: GRANTED only as to the proposed redactions on lines 24 and 25 of page 266;

                                  21   otherwise DENIED.

                                  22                                                    ***

                                  23          Plaintiffs shall file public versions of their reply brief and the supplemental declaration of

                                  24   James Sitkin consistent with this order no later than February 3, 2020.

                                  25          IT IS SO ORDERED.

                                  26   Dated: January 28, 2020

                                  27                                                     ______________________________________
                                                                                         JOSEPH C. SPERO
                                  28                                                     Chief Magistrate Judge
                                                                                          2
